          Case 2:19-cv-00008-wks Document 43 Filed 05/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT

                                                    )
CHOOSECO LLC,                                       )
                                                    )
                       Plaintiff/                   )
                       Counterdefendant,            )
                                                    )
v.                                                  ) Civil Action No. 2:19-cv-00008-WKS
                                                    )
NETFLIX, INC.,                                      )
                                                    )
                       Defendant/                   )
                       Counterclaimant.             )
                                                    )

                  STIPULATED MOTION FOR LEAVE TO WITHDRAW

       Seth D. Berlin, Paul J. Safier, and Catherine I. Seibel of the law firm of Ballard Spahr LLP

hereby move to withdraw as counsel to Defendant/Counterclaimant Netflix, Inc. in this matter.

R. Charles Henn Jr. of the firm of Kilpatrick Townsend & Stockton LLP has entered his

appearance on behalf of Netflix, Inc. In addition, Netflix, Inc. continues to be represented in this

matter by Robert B. Hemley of the law firm of Gravel & Shea, PC. Counsel for

Plaintiff/Counterdefendant Chooseco LLC have stated that they do not oppose the relief sought by

this motion.
          Case 2:19-cv-00008-wks Document 43 Filed 05/08/20 Page 2 of 2




        Dated:   May 8, 2020         Respectfully submitted,


                                     /s/Seth D. Berlin
                                     Seth D. Berlin (admitted pro hac vice)
                                     Paul Safier (admitted pro hac vice)
                                     Catherine Seibel (admitted pro hac vice)
                                     BALLARD SPAHR LLP
                                     1909 K Street, N.W., 12th Floor
                                     Washington, DC 20006-1157
                                     Telephone: (202) 508-1122
                                     berlins@ballardspahr.com
                                     safierp@ballardspahr.com
                                     seibelc@ballardspahr.com




APPROVED and SO ORDERED:

                                                   U.S. District Judge

Date:
